Citation Nr: 0613937	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-44 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel




INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied TDIU.

In October 2005, the veteran testified via video conference 
before the undersigned. A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is service-connected for varicose veins of the 
left and right lower legs.

The January 2004 rating decision denied the veteran's TDIU 
claim on the basis that the evidence of record does not 
support the veteran's contention that he is unable to secure 
or follow a substantially gainful occupation as a result of 
his service connected varicose veins disability.  

During the October 2005 Board hearing, the veteran testified 
that he is unable to hold a job due to the pain he 
experiences.  He testified that he must sit down five to ten 
times a day to help relieve swelling and pain in his legs, 
that he also experiences pain when sitting because of poor 
circulation, and that he only obtains complete relief from 
pain when lying down.  The veteran also testified that the 
pain and swelling have grown worse since undergoing a VA 
examination in 2003.  The veteran noted that he was not 
claiming that a nervous condition he has affects his ability 
to work. 

The report of an October 2003 VA examination notes that the 
veteran has lost job after job because he was unable to 
maintain productivity.  The report also notes that the 
veteran experienced pain and swelling in his legs from 
prolonged standing, but that sitting provided "some" 
relief.  The VA examiner opined, in relevant part, that:

the patient would not be inhibited from gainful 
employment based on currently treated DVTs, 
gastroesophageal reflux disease or varicose veins.  
His employment may be limited to sitting position, 
or he may be able to do something that did not 
require a lot of ambulation.  Please note, the 
finding of employability is based strictly on his 
physical diagnosis.  

In December 2004, the veteran's private physician opined that 
the veteran is unable to engage in any gainful employment 
because of his inability to stand due to blood clots from 
severe varicose veins.  However, the private opinion does not 
indicate whether the veteran might be able to secure and 
follow substantially gainful employment in a job that would 
allow him to function primarily in a sitting position.

A March 2005 VA TDIU examination report includes the opinion 
that: 

The patient still has good functional use of upper 
extremities and still able to walk without 
assistive device.  However, he has varicose veins 
of both lower extremities.  Muscle testing of both 
upper extremities and both lower extremities was 
normal.  In my professional opinion, the patient 
cannot work for a job which requires prolonged 
standing and prolonged walking.

The examination report notes that pain and swelling in the 
veteran's legs had increased in severity.

The October 2003 and the March 2005 VA medical opinions both 
indicate that the veteran would be able to secure and follow 
substantially gainful employment in a job that would allow 
him to function primarily in a sitting position.  However, 
neither opinion takes into account whether the veteran 
experiences pain when sitting down or whether he can obtain 
relief from the pain only by lying down.  Furthermore, the 
veteran's October 2005 testimony before the Board indicates 
that the severity of the veteran's pain and swelling is 
greater than it was at the time of the October 2003 and March 
2005 VA TDIU examinations.

Accordingly, the case is hereby REMANDED for the following:

The RO should furnish the claims file, 
including a copy of this REMAND, to the 
examining physician who conducted the October 
2003 VA TDIU examination and request that he 
review the file and his examination report, 
re-examine the veteran, and provide an opinion 
as to whether the service-connected disability 
of varicose veins of the right and left legs, 
may or may not interfere with the veteran's 
ability to be substantially gainfully 
employed.  In rendering an opinion, the 
examiner is to consider whether the veteran 
has pain and swelling in his legs while 
standing, sitting or lying down, and address 
what impact the veteran's service-connected 
disability has as to all employment, not just 
employment that would require standing or 
walking.  The examiner should articulate, with 
a reasonable degree of specificity, the 
conditions under which the veteran could 
reasonably expect to be substantially 
gainfully employed, and, if possible, note 
what kind of occupations the examiner believes 
the veteran could secure or follow.  If the 
examining physician who conducted the October 
2003 examination is no longer available, the 
RO should request that another qualified 
physician review the claims file, physically 
examine the veteran, and provide the requested 
opinion.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).



